Case 19-25156 Doc 34 Filed 03/10/20 Page 1 of 1

ON RETAIN

Lori S&S. Simpson , U. S. BANKRUPTCY JUDGE Evidentiary Hrg: Y N
Exhibits Filed: Y N

PROCEEDING MEMO - CHAPTER 13

Date: 03/10/2020 Time: 10:00
CASE: 19-25156 Angela Fatima Leftwich

PRO SE Angela Fatima Leftwich (Debtor)

__R. Herr  F. Nix .\B. Tucci _ K. Smits
representing ReBecca A, Herr (Trustee)

[33] Chapter 13 Plan Supplement Re: 2016 Nissan Altima
with GM Financial. Filed by Angela Fatima Leftwich
(related document(s) 13 Chapter 13 Plan filed

by Debtor Angela Fatima Leftwich).

MOVANT : Angela Leftwich (no aty)

 
  

[13] Chapter 13 Plan Filed by Angela Fatima Leftwich.

MOVANT : Angela Leftwich (no aty)

DISPOSITIONS:
Plan: Confirmed Modified Hold Interlineation:$ Mos. Converted to Ch
Denied without/with leave to amend by: 3(Z0 Cont: Dismissed

ES

Continued to:

 

Other Matters: (List Paper No next to ruling)

Granted Sustained Denied
Overruled Wathdrawn Under Adv.
Moot Consent Dismissed

O.T.d. Fee

 

DECISION:
[ ] Signed by Court { ] Filed by Counsel
[ ] To be prepared by:
[ ] Movant's counsel {[ ] Court
[ ] Respondent's counsel [ ] Other
NOTES :
| NS

   

- ck er ep wd pan UW ALude

Neaddt GvVba vv Se Je Sys

19-25156: 1 of 1

 
